/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under Hamilton (US Patent Publication Number 2015/0323780 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sammut (US Patent Publication Number 2014/0166751 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5,11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sammut (US Patent Publication Number 2014/0166751 A1).
Sammut teaches, as claimed in claim 1, a viewing optic (10) comprising: a body (36) with a first end and a second end and having a center axis; an objective lens system (14) disposed within the body; an eyepiece lens (12) disposed within the body; an erector lens system (16) disposed within the body; the objective lens system, eyepiece lens, and erector lens system forming an optical system  having a first focal plane and a second focal plane; and a reticle system having a fiber optic reticle coupled to a transparent substrate having at least horizontal and vertical stadia, and further wherein at least one of the etched horizontal and vertical stadia lines has a fiber optic (Fig. 2 amd 19c) wherein at least one of the etched horizontal and vertical stadia lines has a fiber optic (.para. [0167]), wherein the fiber optic has a first end (14) and a second end (12), wherein light enters the first end and illuminates the second end, and the second end is located at center of the horizonal and vertical stadia.
Sammut teaches, as claimed in claim 4, wherein the transparent substrate further includes mil dot markings (.para. [0054] and Fig. 13).
Sammut teaches, as claimed in claim 5, wherein the transparent substrate (fig. 12) further comprises a complete reticle pattern (42).
Sammut teaches, as claimed in claim 11, wherein the fiber optic wire reticle includes a light collector (12) 3at the first end (See Figure 4).
Sammu teaches, as claimed in claim 14, wherein the reticle system is at the first focal plane (See Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sammut (US Patent Publication Number 2014/0166751 A1) in view of Hornung (US Patent Publication Number 2014/0007486 A1).
Sammut fails to teach, as claimed in claim 3, wherein the transparent substrate further includes at least one subtension marking. Ina related art Hornug teaches wherein the transparent substrate further includes at least one subtension mark (5a-6a).
It would have been obvious to one of the ordinary skill before the effective filling date of the claimed invention to have modified the viewing optic, as taught by Sammut, with the grooves, as taught by Hornung, for the purpose of providing cost-efficient and precise reticle for a sighting telescope, e.g. a rifle telescope (.para. [0026]).
Sammut fails to teach, as claimed in claim 12, wherein the second end includes an angled cut wherein the light reflects off of the angled cut. In a related endeavor, Hornung teaches wherein the second end includes an angled cut wherein the light reflects off of the angled cut (Fig. 16).

Sammut fails to teach as claimed in claim 22, wherein the etched horizontal stadia line has a fiber optic (.para. [0009]). In a related art, Hornug teaches wherein the etched horizontal stadia line has a fiber optic (.para. [0034]).
It would have been obvious to one of the ordinary skill before the effective filling date of the claimed invention to have modified the viewing optic, as taught by Sammut, with the grooves, as taught by Hornung, for the purpose of providing cost-efficient and precise reticle for a sighting telescope, e.g. a rifle telescope (.para. [0026]).
Sammut fails to teach, as claimed in claim 23, wherein the etched vertical stadia line has a fiber optic. In a related art, Hornug teaches wherein the etched vertical stadia line has a fiber optic (.para. [0034]).
It would have been obvious to one of the ordinary skill before the effective filling date of the claimed invention to have modified the viewing optic, as taught by Sammut, with the grooves, as taught by Hornung, for the purpose of providing cost-efficient and precise reticle for a sighting telescope, e.g. a rifle telescope (.para. [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

07 March 2022